Citation Nr: 1128695	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than September 3, 2008 for a finding that the Veteran was permanently and totally disabled.  

2.  Entitlement to an effective date earlier than September 3, 2008 for eligibility for Dependent's Educational Assistance under Chapter 35 of Title 38, United States Code.



REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to October 1996.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a July 2009 rating decision granted basic eligibility to Dependents' Educational Assistance, effective in September 2008.  The Veteran filed a notice of disagreement (NOD) as to the effective date assigned.

In October 2010, the Veteran testified at a hearing before the Undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Because the Veteran filed a timely July 2009 Notice of Disagreement (NOD), the RO is obligated to furnish him a Statement of the Case (SOC) with respect to the issue of effective date earlier than September 3, 2008 that fully addresses the underlying question of whether the Veteran was permanently and totally disabled at an earlier time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2010).  

Moreover, prior to the recent hearing, additional evidence was submitted to support his claim for an earlier effective date for a finding that the Veteran was permanently and totally disabled.  

As the claim for an effective date earlier than September 3, 2008 for eligibility for Dependent's Educational Assistance under Chapter 35 of Title 38, United States Code is essentially tied to this underlying matter, a Board decision at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take appropriate action to readjudicate the claim for an earlier effective date for the finding  that the Veteran was permanently and totally disabled based on all the evidence of record including the evidence presented prior to and addressed during the recent hearing.  If any benefit sought on appeal remains denied, then the RO furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) addressing the issue of an effective date earlier than September 3, 2008 based on the Veteran being permanently and totally disabled and afford them a reasonable opportunity for response.   

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


